         Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TAOTAO USA, INC., et al.,

                      Plaintiffs,
                                                      Civil Action No. 20-cv-915
               v.                                     Hon. Chief Judge Beryl Howell

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                      Defendants.

                                              ANSWER

       Defendants (collectively, EPA) answer the Complaint filed by Taotao USA, Inc., Taotao

Group Co., LTD. (“Taotao Group”), and Jinyun County Xiangyuan Industry Co., Ltd. (“Jinyun,”

and collectively “Plaintiffs”), ECF No. 1:1

                                        INTRODUCTION

1.     The allegations in paragraph 1 comprise Plaintiffs’ narrative of their action and

       characterize Plaintiffs’ Complaint, which requires no response, and reference the

       Administrative Procedure Act, the Clean Air Act, and the March 5, 2020 “Final Decision

       and Order” (“Final Order”) issued by the Environmental Appeals Board (“EAB”). The

       Acts and the Final Order speak for themselves and are the best evidence of their contents.

       To the extent the allegations are inconsistent with the Acts or the Final Order, EPA denies

       them.

2.     The allegations in paragraph 2 characterize the August 7, 2018 “Initial Decision” (“Initial

       Decision”), and Final Order which speak for themselves and are the best evidence of their



1
 Topic headings are from the Complaint and incorporated here solely for ease of reference. Their
use does not constitute any admission by EPA.


                                                 1
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 2 of 17




      contents. To the extent the allegations are inconsistent with the Initial Decision or Final

      Order, EPA denies them.

3.    The allegations in paragraph 3 characterize the Initial Decision and the Final Order, which

      speak for themselves and are the best evidence of their contents. To the extent the

      allegations are inconsistent with the Initial Decision or the Final Order, EPA denies them.

4.    The allegations in paragraph 4 characterize the Initial Decision and the Final Order, which

      speak for themselves and are the best evidence of their contents. To the extent the

      allegations are inconsistent with the Initial Decision or the Final Order, EPA denies them.

5.    The allegations in paragraph 5 characterize the Final Order, which speaks for itself and is

      the best evidence of its contents. To the extent the allegations are inconsistent with the

      Final Order, EPA denies them.

6.    The allegations in paragraph 6 comprise Plaintiffs’ narrative of their action, characterize

      Plaintiffs’ Complaint, and state legal conclusions, which require no response. To the

      extent a response is required, EPA denies the allegations in paragraph 6.

                                           PARTIES

7.    EPA admits the allegations in paragraph 7 to the best of its knowledge.

8.    EPA admits the allegations in paragraph 8 to the best of its knowledge.

9.    EPA admits the allegations in paragraph 9 to the best of its knowledge.

10.   EPA admits the allegations in paragraph 10.

11.   EPA admits that defendant Phillip A. Brooks was the Director of the Air Enforcement

      Division (“AED”), in the Office of Civil Enforcement, in the Office of Enforcement and

      Compliance Assurance (“OECA”), when the underlying civil administrative penalty

      assessment proceeding was brought against Plaintiffs, but denies that Phillip A. Brooks
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 3 of 17




      currently serves in this role. At present, Thomas Carroll is the acting Director of AED

      within OECA.

                                JURISDICTION AND VENUE

12.   The allegations in paragraph 12 state legal conclusions that require no response.

13.   The allegations in paragraph 13 state legal conclusions that require no response.

14.   The allegations in paragraph 14 state legal conclusions that require no response.

                     STATUTORY & REGULATORY BACKGROUND

15.   The allegations in paragraph 15 characterize the Clean Air Act, which speaks for itself and

      is the best evidence of its contents. To the extent the allegations are inconsistent with the

      Act, EPA denies them.

16.   The allegations in paragraph 16 characterize the Clean Air Act, which speaks for itself and

      is the best evidence of its contents. To the extent the allegations are inconsistent with the

      Act, EPA denies them.

17.   The allegations in paragraph 17 state legal conclusions that require no response.

18.   The allegations in paragraph 18 characterize the Clean Air Act and its implementing

      regulations, which speak for themselves and are the best evidence of their contents. To the

      extent the allegations are inconsistent with the Act or its implementing regulations, EPA

      denies them.

19.   The allegations in paragraph 19 characterize the Clean Air Act and its implementing

      regulations, which speak for themselves and are the best evidence of their contents. To the

      extent the allegations are inconsistent with the Act or its implementing regulations, EPA

      denies them.

20.   The allegations in paragraph 20 characterize the Clean Air Act and its implementing

      regulations, which speak for themselves and are the best evidence of their contents. To the
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 4 of 17




      extent the allegations are inconsistent with the Act or its implementing regulations, EPA

      denies them.

21.   The allegations in paragraph 21 characterize the Clean Air Act and its implementing

      regulations, which speak for themselves and are the best evidence of their contents. To the

      extent the allegations are inconsistent with the Act or its implementing regulations, EPA

      denies them.

22.   The allegations in paragraph 22 as to “design standards” consist of vague and ambiguous

      characterizations, and EPA lacks sufficient information to admit or deny them. To the

      extent a response is required, EPA denies the allegations as to “design standards” in

      paragraph 22. EPA denies the remaining allegations in paragraph 22.

                     FACTUAL AND PROCEDURAL BACKGROUND

23.   EPA admits that certificates of conformity were issued to Taotao USA. The allegations in

      paragraph 23 characterize those certificates, EPA’s administrative complaint, and EPA’s

      amended complaint, which speak for themselves and are the best evidence of their

      contents. To the extent the allegations are inconsistent with the certificates, the

      administrative complaint, or the amended complaint, EPA denies them.

24.   EPA admits that certificate of conformity applications were submitted, which speak for

      themselves and are the best evidence of their contents. To the extent the allegations are

      inconsistent with the applications, EPA denies them.

25.   EPA admits that certificate of conformity applications were submitted, which speak for

      themselves and are the best evidence of their contents. To the extent the allegations are

      inconsistent with the applications, EPA denies them. EPA lacks knowledge or information

      sufficient to form a belief about the truth of the remaining allegations in paragraph 25. To

      the extent a response is required, EPA denies the remaining allegations in paragraph 25.
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 5 of 17




26.   EPA admits that certificate of conformity applications were filed, which speak for

      themselves and are the best evidence of their contents. To the extent the allegations are

      inconsistent with the applications, EPA denies them. EPA lacks knowledge or information

      sufficient to form a belief about the truth of the remaining allegations in paragraph 26. To

      the extent a response is required, EPA denies the remaining allegations in paragraph 26.

27.   EPA admits that catalytic converter test reports were submitted to EPA, which speak for

      themselves and are the best evidence of their contents. To the extent the allegations are

      inconsistent with the test reports, EPA denies them. EPA lacks knowledge or information

      sufficient to form a belief about the truth of the remaining allegations in paragraph 27. To

      the extent a response is required, EPA denies the remaining allegations in paragraph 27.

28.   EPA admits that catalytic converter test reports and certificate of conformity applications

      were submitted to EPA, which speak for themselves and are the best evidence of their

      contents. To the extent the allegations are inconsistent with the test reports or the

      applications, EPA denies them. EPA lacks knowledge or information sufficient to form a

      belief about the truth of the remaining allegations in paragraph 28. To the extent a

      response is required, EPA denies the remaining allegations in paragraph 28.

29.   EPA admits that in 2012 a consultant retained by Taotao USA sent three catalytic

      converters for testing at a laboratory in Canada (SGS Canada, Inc. (“SGS”)). EPA lacks

      knowledge or information sufficient to form a belief about the truth of the remaining

      allegations in paragraph 29. To the extent a response is required, EPA denies the

      remaining allegations in paragraph 29.

30.   EPA admits that SGS tested catalytic converters from vehicles purportedly belonging to

      engine families CTAOC.049MC1 and CTAOXO.12A1T. EPA lacks knowledge or

      information sufficient to form a belief about the truth of the remaining allegations in
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 6 of 17




      paragraph 30. To the extent a response is required, EPA denies the remaining allegations

      in paragraph 30.

31.   EPA admits that Taotao USA submitted test results to EPA in 2012. The allegations in

      paragraph 31 characterize the test results submitted to EPA as well as the certificates of

      conformity applications, which speak for themselves and are the best evidence of their

      contents. To the extent the allegations are inconsistent with the test results or the

      certificates, EPA denies them.

32.   EPA admits that it issued a Notice of Violation, which speaks for itself and is the best

      evidence of its contents. To the extent the allegations are inconsistent with the Notice,

      EPA denies them. EPA lacks knowledge or information sufficient to form a belief about

      the truth of the remaining allegations in paragraph 32. To the extent a response is required,

      EPA denies the remaining allegations in paragraph 32.

33.   EPA admits that it required additional testing. EPA lacks sufficient information to form a

      belief about the truth of the remaining allegations in paragraph 33. To the extent a

      response is required, EPA denies the remaining allegations in paragraph 33.

34.   EPA admits that catalytic converters were removed from all but one of the vehicles tested

      by California Environmental Engineering, LLC and sent to SGS for testing. EPA further

      admits that SGS test results showed that the catalytic converters had precious metal

      compositions that were different from the compositions stated in the vehicles’ COC

      applications. EPA denies the remaining allegations in paragraph 34.

35.   The allegations in paragraph 35 characterize EPA’s administrative complaint and amended

      complaint which speak for themselves and are the best evidence of their contents. To the

      extent the allegations are inconsistent with the administrative complaint or amended

      complaint, EPA denies them.
          Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 7 of 17




                                    CAUSES OF ACTION
                                               I.
   The penalty sought by EPA in the administrative action exceeded the Clean Air Act’s
jurisdictional limitations, and therefore the ALJ had no subject matter jurisdiction over the
                                         proceedings.

36.      The allegations in paragraph 36 characterize the Clean Air Act, which speaks for itself and

         is the best evidence of its contents. To the extent the allegations are inconsistent with the

         Act, EPA denies them.

37.      EPA admits that it initially sought a proposed penalty of $3,295,556.32 ($1,698,432.42

         from Taotao USA and Taotao Group, and $1,597,123.89 from Taotao USA and Jinyun),

         and later reduced the proposed penalty to $1,601,149.95 shortly before the hearing. EPA

         denies the remaining allegations in paragraph 37.

38.      The allegations in paragraph 38 characterize a joint determination between EPA and the

         Department of Justice, which speaks for itself and is the best evidence of its contents. To

         the extent the allegations are inconsistent with the joint determination, EPA denies them.

39.      The allegations in paragraph 39 state legal conclusions that require no response. To the

         extent a response is required, EPA denies the allegations in paragraph 39.

40.      EPA denies the allegations in paragraph 40.

41.      The allegations in paragraph 41 state legal conclusions that require no response. To the

         extent a response is required, EPA denies the allegations in paragraph 41.

                                                II.
      The Final Order is arbitrary, capricious and contrary to the law because there was no
                         evidence of any harm to the regulatory scheme.

42.      The allegations in paragraph 42 state legal conclusions that require no response. To the

         extent a response is required, EPA denies the allegations in paragraph 42.

43.      The allegations in paragraph 43 state legal conclusions that require no response. To the

         extent a response is required, EPA denies the allegations in paragraph 43.
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 8 of 17




44.   The allegations in paragraph 44 consist of vague and ambiguous characterizations, and

      EPA lacks sufficient information to admit or deny them. To the extent a response is

      required, EPA denies the allegations in paragraph 44.

45.   The allegations in paragraph 45 characterize the May 3, 2017, “Order on Partial

      Accelerated Decision and Related Motions” (“Order on Partial Accelerated Decision”),

      which speaks for itself and is the best evidence of its contents. To the extent the

      allegations are inconsistent with the Order on Partial Accelerated Decision, EPA denies

      them.

46.   The allegations in paragraph 46 characterize the Initial Decision, which speaks for itself

      and is the best evidence of its contents. To the extent the allegations are inconsistent with

      the Initial Decision, EPA denies them. The remaining allegations in paragraph 46 consist

      of vague and ambiguous characterizations, and EPA lacks sufficient information to admit

      or deny them. To the extent a response is required, EPA denies the allegations in

      paragraph 46.

47.   The allegations in paragraph 47 state legal conclusions that require no response. To the

      extent a response is required, EPA denies the allegations in paragraph 47.

48.   The allegations in paragraph 48 characterize the Initial Decision and the Final Order,

      which speak for themselves and are the best evidence of their contents. To the extent the

      allegations are inconsistent with the Initial Decision or the Final Order, EPA denies them.

49.   The allegations in paragraph 49 state legal conclusions that require no response. To the

      extent a response is required, EPA denies the allegations in paragraph 49.

50.   The allegations in paragraph 50 comprise Plaintiffs’ narrative of their action, to which no

      response is required. To the extent a response is required, EPA denies the allegations in

      paragraph 50.
        Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 9 of 17




                                                III.
 EPA abused its discretion by holding Taotao USA and Taotao Group liable because (1) the
   67,527 highway motorcycles imported by Taotao USA were covered by their respective
 certificates of conformity, and (2) the EPA’s determination went against the clear language
                                      of its own regulations.

51.    The allegations in paragraph 51 characterize the Order on Partial Accelerated Decision, the

       June 15, 2017 “Order On Respondents’ Motion For Reconsideration Or Interlocutory

       Appeal” (“Order Denying Reconsideration”), the Initial Decision, and the Final Order,

       which speak for themselves and are the best evidence of their contents. To the extent the

       allegations are inconsistent with the Order on Partial Accelerated Decision, the Order

       Denying Reconsideration, the Initial Decision, or the Final Order, EPA denies them.

52.    EPA denies the allegations in paragraph 52.

53.    The allegations in paragraph 53 characterize the Clean Air Act’s implementing regulations,

       which speak for themselves and are the best evidence of their contents. To the extent the

       allegations are inconsistent with the Act or its implementing regulations, EPA denies them.

54.    The allegations in paragraph 54 consist of vague and ambiguous characterizations, and

       EPA lacks sufficient information to admit or deny them. To the extent a response is

       required, EPA denies the allegations in paragraph 54.

55.    The allegations in paragraph 55 characterize findings contained in the Order on Partial

       Accelerated Decision, the Order Denying Reconsideration, the Initial Decision, the Final

       Order, and the Clean Air Act’s implementing regulations, which speak for themselves and

       are the best evidence of their contents. To the extent the allegations are inconsistent with

       the Order on Partial Accelerated Decision, the Order Denying Reconsideration, the Initial

       Decision, the Final Order, the Act, or its implementing regulations, EPA denies them.

56.    The allegations in paragraph 56 characterize the referenced certificates of conformity and

       the Clean Air Act’s implementing regulations, which speak for themselves and are the best
        Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 10 of 17




       evidence of their contents. To the extent the allegations are inconsistent with the

       certificates of conformity, the Act, or its implementing regulations, EPA denies them.

57.    The allegations in paragraph 57 state legal conclusions that require no response. To the

       extent a response is required, EPA denies the allegations in paragraph 57.

58.    The allegations in paragraph 58 characterize the Clean Air Act’s implementing regulations,

       which speak for themselves and are the best evidence of their contents, and call for a legal

       conclusion, to which no response is required. To the extent the allegations are inconsistent

       with the Act, EPA denies them. The remaining allegations in paragraph 58 consist of

       vague and ambiguous characterizations, and EPA lacks sufficient information to admit or

       deny them. To the extent a response is required, EPA denies the remaining allegations in

       paragraph 58.

                                               IV.
  EPA abused its discretion by holding Taotao USA and JCXI liable because (1) the 42,437
 recreational vehicles imported by Taotao USA were covered by their respective certificates
  of conformity, and (2) the EPA’s determination went against the clear language of its own
                                          regulations
59.    The allegations in paragraph 59 characterize the Order on Partial Accelerated Decision, the

       Order Denying Reconsideration, the Initial Decision, and the Final Order, which speak for

       themselves and are the best evidence of their contents. To the extent the allegations are

       inconsistent with the Order on Partial Accelerated Decision, the Order Denying

       Reconsideration, the Initial Decision, or the Final Order, EPA denies them.

60.    The allegations in paragraph 60 characterize EPA’s administrative complaint and amended

       complaint, which speak for themselves and are the best evidence of their contents. To the

       extent the allegations are inconsistent with the administrative complaints, EPA denies

       them.
      Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 11 of 17




61.   The allegations in paragraph 61 characterize the Clean Air Act’s implementing regulations,

      which speak for themselves and are the best evidence of their contents. To the extent the

      allegations are inconsistent with the Act or implementing regulations, EPA denies them.

62.   The allegations in paragraph 62 characterize the referenced labels, the Clean Air Act’s

      implementing regulations, and EPA’s administrative complaint and amended complaint,

      which speak for themselves and are the best evidence of their contents. To the extent the

      allegations are inconsistent with the referenced labels, the Act, its implementing

      regulations, or the administrative complaints, EPA denies them.

63.   The allegations in paragraph 63 characterize the Clean Air Act’s implementing regulations,

      which speak for themselves and are the best evidence of their contents. To the extent the

      allegations are inconsistent with the Act or its implementing regulations, EPA denies them.

64.   The allegations in the first clause of paragraph 64 characterize the certificates of

      conformity applications, which speak for themselves and are the best evidence of their

      contents. To the extent the allegations are inconsistent with the certificates of conformity

      applications, EPA denies them. The remaining allegations in paragraph 64 consist of

      vague and ambiguous characterizations, and EPA lacks sufficient information to admit or

      deny them. To the extent a response is required, EPA denies the allegations in paragraph

      64.

65.   The allegations in paragraph 65 characterize findings contained in the Order on Partial

      Accelerated Decision, the Order Denying Reconsideration, the Initial Decision, and the

      Final Order, which speak for themselves and are the best evidence of their contents. To the

      extent the allegations are inconsistent with the Order on Partial Accelerated Decision, the

      Order Denying Reconsideration, the Initial Decision, or the Final Order, EPA denies them.
          Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 12 of 17




66.      EPA denies the allegations in the first sentence of paragraph 66. The second and third

         sentences of paragraphs 66 state legal conclusions that require no response. To the extent a

         response is required, EPA denies the allegations in these sentences.

                                               V.
            EPA abused its discretion by holding Taotao Group and JCXI liable for
        manufacturing vehicles with catalytic converters that did not match the catalytic
      converters described in the respective COCs applications, even though (1) EPA does
        not permit Taotao Group and JCXI to hold or submit COC applications, and (2)
             Taotao Group and JCXI did not manufacture the catalytic converters

67.      The allegations in paragraph 67 state legal conclusions that require no response. To the

         extent a response is required, EPA denies the allegations in paragraph 67.

68.      The allegations in paragraph 68 characterize the certificates of conformity applications,

         which speak for themselves and are the best evidence of their contents. To the extent the

         allegations are inconsistent with the certificates of conformity applications, EPA denies

         them.

69.      EPA lacks sufficient information to form a belief about the truth of the allegations in

         paragraph 69. To the extent a response is required, EPA denies the allegations in

         paragraph 69.

70.      EPA lacks sufficient information to form a belief about the truth of the allegations in

         paragraph 70. To the extent a response is required, EPA denies the allegations in

         paragraph 70.

      71. The allegations in paragraph 71 state legal conclusions that require no response. To the

         extent a response is required, EPA denies the allegations in paragraph 71.

72.      The allegations in the first sentence of paragraph 72 characterize the Clean Air Act and its

         implementing regulations, which speak for themselves and are the best evidence of their

         contents. To the extent the allegations are inconsistent with the Act and implementing
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 13 of 17




      regulations, EPA denies them. EPA denies the allegations in the second sentence of

      paragraph 72.

73.   The allegations in paragraph 73 state legal conclusions that require no response. To the

      extent a response is required, EPA denies the allegations in paragraph 73.

74.   The allegations in paragraph 74 comprise Plaintiffs’ narrative of their action and

      characterize Plaintiffs’ Complaint and do not require a response. To the extent a response

      is needed, EPA denies the allegations.

75.   EPA lacks sufficient information to form a belief about the truth of the allegations in

      paragraph 75. To the extent a response is required, EPA denies the allegations in

      paragraph 75.

76.   The allegations in paragraph 76 comprise Plaintiffs’ narrative of their action and

      characterize Plaintiffs’ Complaint and do not require a response. To the extent a response

      is needed, EPA denies the allegations.

77.   The allegations in paragraph 77 state legal conclusions that require no response. To the

      extent a response is required, EPA denies the allegations in paragraph 77.


                                             VI.
  EPA’s service of process on Taotao Group and JCXI violates the due process clause, and
           EPA’s service of process failed to comply with the Hague Convention.

78.   EPA admits the allegations in paragraph 78.

79.   EPA admits the allegations in paragraph 79 but denies Plaintiffs’ characterization that

      certain plaintiffs “specially appeared.”

80.   The allegations in paragraph 80 state legal conclusions that require no response. To the

      extent a response is required, EPA denies the allegations in paragraph 80.
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 14 of 17




81.    The allegations in paragraph 81 state legal conclusions that require no response. To the

       extent a response is required, EPA denies the allegations in paragraph 81.

82.    The allegations in paragraph 82 state legal conclusions that require no response. To the

       extent a response is required, EPA denies the allegations in paragraph 82.

83.    EPA lacks sufficient information to form a belief about the truth of the allegations in

       paragraph 83. To the extent a response is required, EPA denies the allegations in

       paragraph 83.

84.    EPA admits that Taotao Group and Jinyun appointed Taotao USA as their agent. The

       remaining allegations in the first sentence of paragraph 84 characterize the Clean Air Act

       and its implementing regulations, which speak for themselves and are the best evidence of

       their contents. To the extent the allegations are inconsistent with the Act or its

       implementing regulations, EPA denies them. The allegations in the final sentence of

       paragraph 84 state legal conclusions that require no response. To the extent a response is

       required, EPA denies the allegations in the final sentence of paragraph 84.

85.    The allegations in paragraph 85 state legal conclusions that require no response. To the

       extent a response is required, EPA denies the allegations in paragraph 85.

86.    The allegations in paragraph 86 state legal conclusions that require no response. To the

       extent a response is required, EPA denies the allegations in paragraph 86.


                                              VII.
  EPA abused its discretion in assessing penalties against Plaintiffs because EPA’s Penalty
   Policy does not provide an appropriate framework in the unique circumstances of this
  case; the assessment ignores the Plaintiff-specific application of the statutory factors; the
                   assessment exceeds the scope of the Penalty Policy itself

87.    The allegations in paragraph 87 state legal conclusions that require no response. To the

       extent a response is required, EPA denies the allegations in paragraph 87.
      Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 15 of 17




88.   EPA admits that it considered the Clean Air Act Mobile Source Civil Penalty Policy-

      Vehicle and Engine Certification Requirements, dated January 16, 2009 (Penalty Policy).

      The remaining allegations in paragraph 88 characterize the Initial Decision, Final Order,

      and the Penalty Policy, which speak for themselves and are the best evidence of their

      contents. To the extent the allegations are inconsistent with the Initial Decision, Final

      Order, or Penalty Policy, EPA denies them.

89.   The allegations in paragraph 89 characterize the Penalty Policy, which speaks for itself and

      is the best evidence of its contents. To the extent the allegations are inconsistent with the

      Penalty Policy, EPA denies them.

90.   The allegations in paragraph 90 characterize EPA’s legal position as to the penalty, and its

      administrative filings speak for themselves and are the best evidence of their contents. To

      the extent the allegations are inconsistent with EPA’s filings, EPA denies them.

91.   The allegations in paragraph 91 characterize EPA’s legal position as to the penalty, and its

      administrative filings speak for themselves and are the best evidence of their contents. To

      the extent the allegations are inconsistent with EPA’s filings, EPA denies them.

92.   The allegations in paragraph 92 characterize EPA’s legal position as to the penalty, and its

      administrative filings speak for themselves and are the best evidence of their contents. To

      the extent the allegations are inconsistent with EPA’s filings, EPA denies them.

93.   The allegations in paragraph 93 consist of vague and ambiguous characterizations, and

      EPA lacks sufficient information to admit or deny them. To the extent a response is

      required, EPA denies the allegations in paragraph 93.

94.   The allegations in paragraph 94 characterize EPA’s legal position as to the penalty, and its

      administrative filings speak for themselves and are the best evidence of their contents. To

      the extent the allegations are inconsistent with EPA’s filings, EPA denies them.
        Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 16 of 17




95.    The allegations in paragraph 95 consist of incomplete hypothetical scenarios, comprise

       Plaintiffs’ narrative of their action, characterize Plaintiffs’ Complaint, and do not require a

       response. To the extent a response is needed, EPA denies the allegations.

96.    The allegations in paragraph 96 consist of an incomplete hypothetical scenario, comprise

       Plaintiffs’ narrative of their action, characterize Plaintiffs’ Complaint, and do not require a

       response. To the extent a response is needed, EPA denies the allegations.

97.    The allegations in paragraph 97 characterize EPA’s legal position as to the penalty, and its

       administrative filings speak for themselves and are the best evidence of their contents. To

       the extent the allegations are inconsistent with EPA’s filings, EPA denies them.

                                             PRAYER

       The allegations in paragraph 98 comprise Plaintiffs’ narrative of their action and

characterize Plaintiffs’ Complaint and do not require a response. To the extent a response is

needed, EPA denies the allegations.

                                       GENERAL DENIAL

       If any allegation is not admitted or specifically responded to, EPA denies that allegation.

                                            DEFENSES

       1) Pursuant to 42 U.S.C. § 7524(c)(1), the court lacks jurisdiction to review the joint

           determination.

       2) Plaintiffs’ claims relating to 40 C.F.R. §§ 86.416-80(a)(2)(ix) and 1051.205(w) are

           barred by the statute of limitations because the time to challenge the regulations has

           passed. See 42 U.S.C. § 7607(b)(1).

       3) EPA reserves the right to assert every affirmative or other defense that may be

           available, including any defenses available under Federal Rules of Civil Procedure 8 or

           12.
       Case 1:20-cv-00915-BAH Document 18 Filed 09/09/20 Page 17 of 17




                                       Respectfully submitted,

Dated: September 9, 2020

                                       /s/ Sarah Izfar
                                       Trial Attorney (DC Bar #1017796)
                                       United States Department of Justice
                                       Environmental Defense Section
                                       P.O. Box 7611 (regular mail)
                                       150 M St., NE (overnight)
                                       Washington, D.C. 20044
                                       sarah.izfar@usdoj.gov
                                       (202) 305-0490

                                       Counsel for Defendants

OF COUNSEL:
SUSAN STAHLE
Air and Radiation Law Office
U.S. Environmental Protection Agency
MC 2344A
1200 Pennsylvania Ave, NW
Washington, D.C. 20460
